Citation Nr: 0405182	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  02-11 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for arthritis of the right 
hand, right elbow, and right shoulder, claimed as secondary 
to service-connected residuals of an infection of the right 
hand.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In that rating decision, the RO denied service 
connection for arthritis of the right hand, right elbow, and 
right shoulder, which the veteran claimed was secondary to 
his service-connected residuals of an infection of the right 
hand.  In addition, the RO denied a rating in excess of 20 
percent for residuals of an infection of the right hand, with 
scarring, atrophy, and limitation of motion.  

In January 2002, the veteran submitted a Notice of 
Disagreement with the RO's decisions.  In July 2002, the RO 
issued a Statement of the Case addressing the issues of 
service connection for arthritis of the right hand, elbow and 
shoulder, as well as the issue of entitlement to an increased 
rating for the veteran's service-connected right hand 
disability.  In July 2002, the veteran submitted a 
substantive appeal in which he indicated that he wished to 
pursue his appeal only with respect to the issues of service 
connection for arthritis of the right hand, elbow and 
shoulder.  Thus, the issues on appeal are as set forth above 
on the cover page of this remand.  

In August 2003, the veteran testified at a Board hearing at 
the RO.  A transcript of that hearing has been associated 
with the veteran's claims folder.  

As set forth in more detail below, a remand of this matter is 
required.  This appeal will be remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  The 
veteran is advised that no further action on his part is 
necessary until he is notified by the RO.  


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify a claimant of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this case, a review of the record indicates 
that the veteran has not yet received the required 
notification.

In addition, the Board notes that at his August 2003 hearing, 
the veteran testified that he had recently seen a 
rheumatologist, Dr. Moore, who advised him that his current 
right hand, elbow and shoulder arthritis was a result of his 
in-service staph infection.  Records from Dr. Moore have not 
yet been associated with the claims folder.  The veteran is 
advised that submitting a medical opinion from Dr. Moore 
linking his current arthritis to his service-connected right 
hand disability would be extremely advantageous to his claim.  

In view of the foregoing, this matter is remanded for the 
following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should specifically advise 
the veteran of the evidence necessary to 
substantiate his claims, as well as what 
portion of that evidence he is to provide 
and what evidence VA will attempt to 
obtain for him.  

2.  The RO should also contact the 
veteran and ask him to identify the 
names, addresses, and approximate dates 
of treatment for all health care 
providers who may possess additional 
records pertinent to his claims of 
service connection for arthritis of the 
right hand, elbow and shoulder, 
particularly Dr. Moore, his 
rheumatologist.  After securing any 
necessary authorization for the release 
of medical information, the RO should 
attempt to obtain copies of any treatment 
records identified by the veteran which 
are not already of record.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record in full.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




